Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (hereinafter AAPA).
Regarding claims 1/11, AAPA discloses a method for operating a capacitive touch sensor device, the method comprising: transmitting a first signal on a first input/output line of n input/output lines of the capacitive touch sensor device ([0037] The operation of larger slider 400 is similar to that of small slider 300. Controller 418 will transmit a signal through one of the pins connected to button 402. The signal received by each pin of button 404, button 406, button 408, button 410, button 412, button 414, and button 416 is then sent to controller 418. Controller 418 then analyzes each signal to detect if a touch has been made.[0038] At some later time a user will want to adjust the volume of a device and will touch a button, in this example the user touches button 408, which creates a signal strength shown by arrow 420. Simultaneously, controller 418 transmits a signal, via a pin of button 402, and the signals received by each pin of button 404, button 406, button 408, button 410, button 412, button 414, and button 416 are then analyzed by controller 418), wherein each of the n input/output lines is arranged so that it is electrically disconnected from each other one of the n input/output lines while crossing each other one of the n input/output lines, and wherein n is greater than or equal to 3 (see figs. 1, 3, 4); receiving a second signal on an input/output line of the n input/output lines other than the first input/output line; and determining that a touch event has occurred in the capacitive touch sensor device based on the second signal (0037] The operation of larger slider 400 is similar to that of small slider 300. Controller 418 will transmit a signal through one of the pins connected to button 402. The signal received by each pin of button 404, button 406, button 408, button 410, button 412, button 414, and button 416 is then sent to controller 418. Controller 418 then analyzes each signal to detect if a touch has been made).
Regarding claims 2/12, discloses the method of claim 1, wherein: the capacitive touch sensor device includes a plurality of button areas, each button area corresponds to a location at which one of the n input/output lines crosses another one of the n input/output lines, and wherein the plurality of button areas is equal to: Σ.sub.1.sup.(n-1)x (see figs. 3, 4). 
Regarding claims 3/13, the method of claim 2, wherein: the second signal represents a change in capacitance (see AAPA figs.1-3, pars. 8, 11).
Regarding claims 4/14, discloses the method of claim 3, wherein: the change in capacitance is responsive to a user touching one of the plurality of button areas (see figs. 3, 4, and pars. 8, 11).
Regarding claims 5/15, discloses the method of claim 1, wherein: the n input/output lines are each coupled to a controller (see figs. 3, 4, element 418); and the n input/output lines are each configurable, by the controller, to transmit the first signal or receive the second signal ([0026] The operation of slider 300 is similar to that of touch sensor system 100. Controller 320 will set pin 308 to transmit mode and each of pin 310, pin 312, pin 314, pin 316, and pin 318 to received mode. Once the pins have been set to the correct mode, controller 320 will transmit a signal, via pin 308, and then analyze the signal received by each of pin 310, pin 312, pin 314, pin 316, and pin 318. Once the signals have been analyzed, controller 320 will continue setting a new pin to transmit mode and all other pins to receive mode in order to detect a touch as described above in FIG. 1.[0027] At some later time a user will place their finger over button 302 in order to scroll the touch screen to the right and pin 308 has been set to transmit mode, while all other pins are set to receive mode. Controller 320 will transmit a signal, via the line connected to pin 308 and then analyze the signals received by each of pin 310, pin 312, pin 314, pin 316, and pin 318. [0038] At some later time a user will want to adjust the volume of a device and will touch a button, in this example the user touches button 408, which creates a signal strength shown by arrow 420. Simultaneously, controller 418 transmits a signal, via a pin of button 402, and the signals received by each pin of button 404, button 406, button 408, button 410, button 412, button 414, and button 416 are then analyzed by controller 418).
Regarding claims 6/16, discloses the method of claim 5, wherein: the controller configures all of the n input/output lines other than the first input/output line to receive the second signal (see figs. 3, 4).
Regarding claims 7/17, discloses the method of claim 1, wherein: the second signal is above a threshold (see AAPA figs. 1, 3, 4, In operation, controller 124 will set pin 102, pin 104, and pin 106 to transmit mode and each of pin 108 and pin 110 to receive mode. Once controller 124 has set each pin to the correct mode, it will transmit a signal via pin 102, pin 104, and pin 106. In this example, a signal is a voltage that is transmitted for a pre-determined amount of time. With the voltage and duration of the amount of time known, it can be determined if the signal has been modified when received. The signals are transmitted between the vertically arranged pins and the horizontally arranged pins by one of button 112, button 114, button 116, button 118, button 120, and button 122. Each button is composed of two separate conductors that are different voltages. One of the conductors is at the voltage of the signal transmitted by controller 124 while the other is at ground; this difference in voltage creates a capacitance between the two conductors. The signal is transferred from the conductor with the higher voltage to the conductor with the lower voltage, where it then travels to a pin set to receive mode, which completes the circuit. In this manner the signal transmitted through pin 102, pin 104, and pin 106 can be received by pin 108 and pin 110).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Prendergast (US 8519722).
Regarding claims 8-10/18-20, AAPA discloses the method of claim 1.
AAPA is silent about a database having fault data stored therein and a fault determining component. 
Prendergast discloses FIG. 7 illustrates a flowchart for the calibration of sensors or sensor groups and the fault detection routine as it is integrated into the BIST. The first sensor is calibrated in block 710. The calibration step is then repeated for the remaining sensors in block 720. Block 720 is intended to be indicative of the repeatedly calibrating all sensors. Calibration values for sensor groups are reported in block 730. The Pass/Fail status for each sensor group is determined in block 740 and the failed sensor groups are sorted into fault types in block 750. The number of faults in each fault type is counted in block 760. Pass/Fail information, both the type and number, is sent to a host (FIG. 11, 1180) in block 770.
It would have been obvious to the one skilled in the art before the effective filing date to provide the fault detection routine in AAPA, as suggested by Prendergast, the motivation in order to determine and locate faults.
Therefore, the combination of AAPA and Prendergast, discloses the capacitive touch sensor device includes a database having fault data stored therein and a fault determining component (see Prendergast fig. 7, steps 740, 750); and/or detecting a respective parameter value for each of the n input/output lines; and generating comparison values based on a comparison between the respective parameter value for each of the n input/output lines and the fault data; and wherein the fault determining component is operable to output a fault signal based on the comparison values (see AAPA figs. 3, 4, and Prendergast fig. 7); and/or wherein: the fault data includes one of an open circuit, a short circuit, a damaged touch sensor, and an indication of overheating (Prendergast fig. 9, FIGS. 9A through 9D illustrate possible fault types for a mutual capacitance touch panel 900 according to the embodiments. In an embodiment, each of the intersections of all row and column electrodes are measured, but for the purposes of clarity, only a single point of measurement is shown in the figures. FIG. 9A illustrates a first fault type wherein there exists a short 910 between the measured column electrode 920 and either a row electrode 930 that is not part of the measured pixel 941 and is therefore coupled to ground or a shield layer (not shown). A short 910 to the row electrode 930 that is not part of the measured pixel 941 or a short 942 to a shield electrode 970, wherein the shield 970 is grounded, will act as a resistive ground connection, since the row electrode is grounded when it is not coupled to the receive circuit 905. The output voltage V.sub.s 225, therefore cannot be trimmed to a normal level and the maximum output value is recorded. (39) Table 2 shows the pixel current source calibration values for a 16.times.11 array with a short to ground fault as shown in FIG. 9A).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623